       Case 2:21-mc-00022-SPL Document 23 Filed 07/14/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                         )          No. MC-21-00022-PHX-SPL
      IN RE:
 9                                         )
                                           )
      Application of Daniel Snyder for an  )          ORDER
10
      Order Directing Discovery from Bruce )
11    Allen Pursuant to 28 U.S.C. § 1782   )
                                           )
12                                         )
                                           )
13                                         )
                                           )
14                                         )

15          On July 2, 2021 (Doc. 21), Respondent filed a Motion for Hearing or Conference,

16   which the Court granted on July 9, 2021 (Doc. 22). An evidentiary hearing on Respondent’s

17   Motion to Vacate (Doc. 8) is currently set for August 31, 2021 at 9:00 a.m. (Doc. 22). On

18   July 13, 2021, Chambers received a phone call from counsel for Petitioner requesting an

19   opportunity to respond to the Motion. Accordingly, Petitioner shall be given an opportunity

20   to file any opposition to the hearing, and Respondent shall be given an opportunity to file

21   a reply. The Court will then consider whether to hold or vacate the currently scheduled

22   evidentiary hearing.

23          IT IS THEREFORE ORDERED that Petitioner shall have until July 19, 2021 to

24   file any opposition to an evidentiary hearing.

25   ///

26   ///

27   ///

28   ///
      Case 2:21-mc-00022-SPL Document 23 Filed 07/14/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that Respondent shall have until July 22, 2021 to
 2   file any reply.
 3          Dated this 13th day of July, 2021.
 4
 5                                                   Honorable Steven P. Logan
                                                     United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
